Opinion issued February 26, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-01017-CR
                            ———————————
                         MICHAEL HOSEA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Case No. 9415203


                          MEMORANDUM OPINION

      Appellant, Michael Hosea, attempts to appeal from the trial court’s order

denying his motion requesting free copies of various documents and transcripts

related to his felony conviction. We dismiss the appeal.
      Hosea was convicted of murder in 1995. This Court previously affirmed the

judgment of the trial court and dismissed two subsequent attempts to appeal from

the trial court’s judgment. See Hosea v. State, No. 01-12-00918-CR, 2012 WL

5878117 (Tex. App.—Houston [1st Dist.] Nov. 21, 2012, no pet.) (mem. op., not

designated for publication); Hosea v. State, No. 01-11-01050-CR, 2012 WL

2345351 (Tex. App.—Houston [1st Dist.] June 21, 2012, no pet.) (mem. op., not

designated for publication); Hosea v. State, No. 01-95-00358-CR, 1997 WL

709453 (Tex. App.—Houston [1st Dist.] Nov. 6, 1997, pet. ref’d) (mem. op., not

designated for publication).

      On November 5, 2014, Hosea filed a “Motion to Obtain Trial Transcripts

and Statement of Facts Informa [sic] Pauperis” in the trial court, seeking free

copies of records from his criminal conviction for use in preparing an out-of-time

appeal or an application for a post-conviction writ of habeas corpus. The trial

court denied the motion on November 12, 2014. Hosea filed a notice of appeal

from the trial court’s order on December 8, 2014.

      “The denial of a motion to obtain a free record is not an appealable order.”

Poole v. State, No. 14-14-00081-CR, 2014 WL 1268617, at *1 (Tex. App.—

Houston [14th Dist.] Mar. 27, 2014, no pet.) (mem. op., not designated for

publication) (citing Manning v. State, No. 14-11-00464-CR, 2011 WL 2434064, at

*1 (Tex. App.—Houston [14th Dist.] June 16, 2011, no pet.) (mem. op., not


                                        2
designated for publication)); see Quijano v. State, No. 14-11-01105-CR, 2012 WL

214293, at *1 (Tex. App.—Houston [14th Dist.] Jan. 24, 2012, no pet.) (mem. op.,

not designated for publication).

      Accordingly, we dismiss Hosea’s appeal for want of jurisdiction.      We

dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3